Exhibit 10.5

COBRA ELECTRONICS CORPORATION

2010 EQUITY INCENTIVE PLAN

OPTION AWARD NOTICE

[Name of Optionee]

You have been awarded an option to purchase shares of Common Stock of Cobra
Electronics Corporation (the “Company”), pursuant to the terms and conditions of
the Cobra Electronics Corporation 2010 Equity Incentive Plan (the “Plan”) and
the Stock Option Agreement (together with this Award Notice, the “Agreement”).
Copies of the Plan and the Stock Option Agreement are attached hereto.
Capitalized terms not defined herein shall have the meanings specified in the
Plan or the Agreement.

 

Option:

You have been awarded an Incentive Stock Option to purchase from the Company
[insert number] shares of its Common Stock, par value $0.331/3 per share,
subject to adjustment as provided in Section 3.4 of the Agreement.
Notwithstanding the foregoing, to the extent the option does not qualify as an
Incentive Stock Option under the Code or the Treasury regulations promulgated
thereunder, such option shall constitute a Nonqualified Stock Option.

 

Option Date:

                        ,                     

 

Exercise Price:

$                     per share, subject to adjustment as provided in
Section 3.4 of the Agreement.

 

Vesting Schedule:

Except as otherwise provided in the Plan, Agreement or any other agreement
between the Company and Optionee, the Option shall vest (i) on the first
anniversary of the Option Date with respect to one-third of the number of shares
subject thereto on the Option Date, (ii) on the second anniversary of the Option
Date with respect to an additional one-third of the number of shares subject
thereto on the Option Date and (iii) on the third anniversary of the Option Date
with respect to the remaining one-third of the number of shares subject thereto
on the Option Date, provided you remain continuously employed by the Company
through such date.

 

Expiration Date:

Except to the extent earlier terminated pursuant to Section 2.2 of the Agreement
or earlier exercised pursuant to Section 2.3 of the Agreement, the Option shall
terminate at 5:00 p.m., Central time, on the tenth anniversary of the Option
Date.



--------------------------------------------------------------------------------

COBRA ELECTRONICS CORPORATION

By:

   

Name:

 

Title:

 

Acknowledgment, Acceptance and Agreement:

By signing below and returning this Award Notice to Cobra Electronics
Corporation at the address stated herein, I hereby acknowledge receipt of the
Agreement and the Plan, accept the Option granted to me and agree to be bound by
the terms and conditions of this Award Notice, the Agreement and the Plan.

 

 

Optionee

 

 

Date

COBRA ELECTRONICS

ATTENTION: CORPORATE SECRETARY

6500 WEST CORTLAND STREET

Chicago, IL 60707

 

2



--------------------------------------------------------------------------------

COBRA ELECTRONICS CORPORATION

2010 EQUITY INCENTIVE PLAN

Stock Option Agreement

Cobra Electronics Corporation, a Delaware corporation (the “Company”), hereby
grants to the individual (“Optionee”) named in the award notice attached hereto
(the “Award Notice”) as of the date set forth in the Award Notice (the “Option
Date”), pursuant to the provisions of the Cobra Electronics Corporation 2010
Equity Incentive Plan (the “Plan”), an option to purchase from the Company the
number and class of shares of stock set forth in the Award Notice at the price
per share set forth in the Award Notice (the “Exercise Price”) (the “Option”),
upon and subject to the terms and conditions set forth below, in the Award
Notice and in the Plan. Capitalized terms not defined herein shall have the
meanings specified in the Plan.

1. Option Subject to Acceptance of Agreement. The Option shall be null and void
unless Optionee shall accept this Agreement by executing the Award Notice in the
space provided therefor and returning an original execution copy of the Award
Notice to the Company.

2. Time and Manner of Exercise of Option.

2.1. Maximum Term of Option. In no event may the Option be exercised, in whole
or in part, after the expiration date set forth in the Award Notice (the
“Expiration Date”).

2.2. Vesting and Exercise of Option. The Option shall become vested and
exercisable in accordance with the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”). The Option shall be vested and exercisable
following a termination of Optionee’s employment according to the following
terms and conditions:

(a) Termination as a Result of Optionee’s Death or Disability. If Optionee’s
employment with the Company terminates by reason of Optionee’s death or
Disability, then the Option, to the extent vested on the effective date of such
termination of employment, may thereafter be exercised by Optionee or Optionee’s
executor, administrator, legal representative, guardian or similar person until
and including the earlier to occur of (i) the date which is one year after the
date of such termination of employment and (ii) the Expiration Date.

(b) Termination by the Company Other than for Cause, Death or Disability. If
Optionee’s employment with the Company terminates for any reason other than for
Cause, death or Disability, the Option, to the extent vested on the effective
date of such termination of employment, may thereafter be exercised by Optionee
until and including the earlier to occur of (i) the date which is ninety
(90) days after the date of such termination of employment and (ii) the
Expiration Date.

(c) Termination by Company for Cause or by Optionee. If Optionee’s employment
with the Company terminates by reason of (i) the Company’s termination of
Optionee’s employment for Cause or (ii) Optionee’s resignation from employment,
then the Option, whether or not vested, shall terminate immediately upon such
termination of employment.

 

3



--------------------------------------------------------------------------------

(d) Disability. For purpose of this Option, “Disability” shall mean the
Optionee’s inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months.

(e) Cause. For purposes of this Option, “Cause” shall have the meaning set forth
in the employment agreement, if any, between the Optionee and the Company,
provided that if Optionee is not a party to an employment agreement that
contains such definition, then “Cause” shall mean (i) embezzlement,
misappropriation, theft or other criminal conduct, of which the Optionee is
convicted, related to the property and assets of the Company, (ii) Optionee’s
conviction of a felony or (iii) Optionee’s willful refusal to perform or
substantial disregard of Optionee’s duties as assigned to the Optionee by the
Company, as determined by the Company in its sole and absolute discretion.

2.3. Method of Exercise. Subject to the limitations set forth in this Agreement,
the Option may be exercised by Optionee (a) by delivering to the Company an
exercise notice in the form prescribed by the Company specifying the number of
whole shares of Stock to be purchased and by accompanying such notice with
payment therefor in full (or by arranging for such payment to the Company’s
satisfaction) either (i) in cash, (ii) by delivery to the Company (either actual
delivery or by attestation procedures established by the Company) of shares of
Stock having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable pursuant to the Option
by reason of such exercise, (iii) authorizing the Company to withhold whole
shares of Stock which would otherwise be delivered having an aggregate Fair
Market Value, determined as of the date of exercise, equal to the amount
necessary to satisfy such obligation, (iv) except as may be prohibited by
applicable law, in cash by a broker-dealer acceptable to the Company to whom
Optionee has submitted an irrevocable notice of exercise or (v) by a combination
of (i), (ii) and (iii), and (b) by executing such documents as the Company may
reasonably request. Any fraction of a share of Stock which would be required to
pay such purchase price shall be disregarded and the remaining amount due shall
be paid in cash by Optionee. No certificate representing a share of Stock shall
be issued or delivered until the full purchase price therefor and any
withholding taxes thereon, as described in Section 3.3, have been paid.

2.4. Termination of Option. In no event may the Option be exercised after it
terminates as set forth in this Section 2.4. The Option shall terminate, to the
extent not earlier terminated pursuant to Section 2.2 or exercised pursuant to
Section 2.3, on the Expiration Date. Upon the termination of the Option, the
Option and all rights hereunder shall immediately become null and void.

3. Additional Terms and Conditions of Option.

3.1. Nontransferability of Option. The Option may not be transferred by Optionee
other than by will or the laws of descent and distribution or pursuant to the
designation of one or more beneficiaries on the form prescribed by the Company.
Except to the extent permitted by the foregoing sentence, (i) during Optionee’s
lifetime the Option is exercisable only by Optionee or Optionee’s legal
representative, guardian or similar person and (ii) the Option may not be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of the Option, the Option and
all rights hereunder shall immediately become null and void.

 

4



--------------------------------------------------------------------------------

3.2. Investment Representation. Optionee hereby represents and covenants that
(a) any shares of Stock purchased upon exercise of the Option will be purchased
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act unless such purchase has been registered under the
Securities Act and any applicable state securities laws; (b) any subsequent sale
of any such shares shall be made either pursuant to an effective registration
statement under the Securities Act and any applicable state securities laws, or
pursuant to an exemption from registration under the Securities Act and such
state securities laws; and (c) if requested by the Company, Optionee shall
submit a written statement, in a form satisfactory to the Company, to the effect
that such representation (x) is true and correct as of the date of any purchase
of any shares hereunder or (y) is true and correct as of the date of any sale of
any such shares, as applicable. As a further condition precedent to any exercise
of the Option, Optionee shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Board or the Committee shall in its sole discretion deem necessary or
advisable.

3.3. Withholding Taxes. (a) As a condition precedent to the issuance of Stock
upon exercise of the Option, Optionee shall, upon request by the Company, pay to
the Company in addition to the purchase price of the shares, such amount as the
Company may be required, under all applicable federal, state, local or other
laws or regulations, to withhold and pay over as income or other withholding
taxes (the “Required Tax Payments”) with respect to such exercise of the Option.
If Optionee shall fail to advance the Required Tax Payments after request by the
Company, the Company may, in its discretion, deduct any Required Tax Payments
from any amount then or thereafter payable by the Company to Optionee.

(b) Optionee may elect to satisfy his or her obligation to advance the Required
Tax Payments by any of the following means: (1) a cash payment to the Company,
(2) delivery to the Company (either actual delivery or by attestation procedures
established by the Company) of previously owned whole shares of Stock having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the
Required Tax Payments, (3) authorizing the Company to withhold whole shares of
Stock which would otherwise be delivered to Optionee upon exercise of the Option
having an aggregate Fair Market Value, determined as of the Tax Date, equal to
the Required Tax Payments, (4) except as may be prohibited by applicable law, a
cash payment by a broker-dealer acceptable to the Company to whom Optionee has
submitted an irrevocable notice of exercise or (5) any combination of (1),
(2) and (3). Shares of Stock to be delivered or withheld may not have a Fair
Market Value in excess of the minimum amount of the Required Tax Payments. Any
fraction of a share of Stock which would be required to satisfy any such
obligation shall be disregarded and the remaining amount due shall be paid in
cash by Optionee. No certificate representing a share of Stock shall be issued
or delivered until the Required Tax Payments have been satisfied in full.

 

5



--------------------------------------------------------------------------------

3.4. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Stock other than a regular cash
dividend, the number and class of securities subject to the Option and the
Exercise Price shall be equitably adjusted by the Committee, such adjustment to
be made in accordance with Section 409A of the Code. The decision of the
Committee regarding any such adjustment shall be final, binding and conclusive.
If any such adjustment would result in a fractional security being subject to
the Option, the Company shall pay Optionee, in connection with the first
exercise occurring after such adjustment, an amount in cash determined by
multiplying (i) the fraction of such security (rounded to the nearest hundredth)
by (ii) the excess, if any, of (A) the Fair Market Value on such date over
(B) the Exercise Price of the Option.

3.5. Change in Control. In the event of a Change in Control, the Option, to the
extent it is then outstanding, shall become fully vested and be subject to
Section 6.8 of the Plan.

3.6. Compliance with Applicable Law. The Option is subject to the condition that
if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the purchase or issuance of
shares hereunder, the Option may not be exercised, in whole or in part, and such
shares may not be issued, unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent, approval or other action.

3.7. Issuance or Delivery of Shares. Upon the exercise of the Option, in whole
or in part, the Company shall issue or deliver, subject to the conditions of
this Article 3, the number of shares of Stock purchased against full payment
therefor. Such issuance shall be evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company. The
Company shall pay all original issue or transfer taxes and all fees and expenses
incident to such issuance, except as otherwise provided in Section 3.3.

3.8. Option Confers No Rights as Stockholder. Optionee shall not be entitled to
any privileges of ownership with respect to shares of Stock subject to the
Option unless and until such shares are purchased and issued upon the exercise
of the Option, in whole or in part, and Optionee becomes a stockholder of record
with respect to such issued shares. Optionee shall not be considered a
stockholder of the Company with respect to any such shares not so purchased and
issued.

3.9. Option Confers No Rights to Continued Employment. In no event shall the
granting of the Option or its acceptance by Optionee, or any provision of this
Agreement or the Plan, give or be deemed to give Optionee any right to continued
employment by the Company, any Subsidiary or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time.

 

6



--------------------------------------------------------------------------------

4. Miscellaneous Provisions.

4.1. Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Option or
its exercise. Any interpretation, determination or other action made or taken by
the Board or the Committee regarding the Plan or this Agreement shall be final,
binding and conclusive.

4.2. Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of Optionee, acquire any rights hereunder in accordance
with this Agreement or the Plan.

4.3. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Cobra Electronics Corporation,
Attn. Corporate Secretary, 6500 West Cortland Street, Chicago, Illinois 60707,
and if to Optionee, to the last known mailing address of Optionee contained in
the records of the Company. All notices, requests or other communications
provided for in this Agreement shall be made in writing either (a) by personal
delivery, (b) by facsimile or electronic mail with confirmation of receipt,
(c) by mailing in the United States mails or (d) by express courier service. The
notice, request or other communication shall be deemed to be received upon
personal delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.

4.4. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not effect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

4.5. Governing Law. This Agreement, the Option and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

4.6. Counterparts. The Award Notice may be executed in two counterparts, each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

4.7. Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan, and shall be interpreted in accordance therewith. Optionee hereby
acknowledges receipt of a copy of the Plan, and by signing and returning the
Award Notice to the Company, at the address stated herein, he or she agrees to
be bound by the terms and conditions of this Agreement, the Award Notice and the
Plan.

 

7